t c summary opinion united_states tax_court dolorosa luciano-salas petitioner v commissioner of internal revenue respondent docket no 10926-12s filed date dolorosa luciano-salas pro_se cassidy b collins donna l crosby and cory h ellenson for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california the issues for decision are whether petitioner is entitled to a deduction for dollar_figure of the home mortgage interest claimed on schedule a itemized_deductions entitled to a deduction for a rental real_estate loss of dollar_figure claimed on schedule e supplemental income and loss and liable for an accuracy-related_penalty under sec_6662 to the extent not discussed herein other adjustments are computational and flow from our decision in this case continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i the duplex during petitioner resided in a duplex at the corner of haynes street and cedros avenue in van nuys california duplex or property petitioner’s sister caridad salas hileman had acquired the duplex for dollar_figure on date financing the purchase by obtaining first and second mortgages of dollar_figure and dollar_figure respectively the first mortgage was serviced by indymac federal bank home loan servicing indymac the parties agree that ms hileman was the responsible_party on both mortgages on date ms hileman obtained a third mortgage loan of dollar_figure from wells fargo bank wells fargo to secure repayment of the loan wells fargo obtained and recorded a short_form deed_of_trust in which ms hileman granted the bank a security_interest in the duplex with the power to sell the property because the duplex is on a street corner the two units are assigned separate street addresses haynes street and cedros avenue petitioner contends that she is the true owner of the duplex and that ms hileman who purportedly resides with her husband in arizona owns the property in name only petitioner testified that because her credit rating was poor ms hileman agreed to assist her by acting as the purchaser of the property petitioner and ms hileman did not have a written_agreement memorializing the ownership arrangement described above and petitioner did not call ms hileman to testify at trial ii mortgage payments petitioner maintains that she made the mortgage payments on the duplex the record as it relates to the amount and source of mortgage payments is best characterized as muddled petitioner produced receipts showing that indymac received three separate mortgage payments of dollar_figure during one of the receipts shows petitioner’s name but the other two were either illegible or merely showed ms hileman’s loan account number indymac issued an annual account statement to ms hileman crediting her with total mortgage payments of dollar_figure for petitioner’s bank records reflect that she transferred dollar_figure and dollar_figure directly to ms hileman’s indymac loan account on april and date respectively two mortgage payments were made during the record does not reflect the source of these payments petitioner made three and four mortgage payments during and respectively iii additional expenses petitioner asserts that she paid additional expenses related to the duplex during including taxes insurance premiums and gardening expenses petitioner did not offer any records such as receipts or canceled checks to show that she paid any of the additional expenses iv rental activities the record includes month-to-month lease agreements indicating that petitioner as landlord rented out the cedros avenue unit for the period may to date and for the period beginning date petitioner reported on her and federal_income_tax returns that she received rental income of dollar_figure and dollar_figure respectively petitioner alleges that she renovated the duplex during and that she did not have any tenants that year the record does not include a lease agreement for and there is no indication whether petitioner reported rental income for v petitioner’s tax_return petitioner filed a form_1040 u s individual_income_tax_return for reporting wage income of dollar_figure and attaching schedules a and e on schedule a she claimed a mortgage interest_deduction of dollar_figure including dollar_figure that she attributes to the duplex on schedule e she claimed a deduction for a rental real_estate loss of dollar_figure in respect of the duplex an amount that she carried over to line on form_1040 she reported no rental income and the following expenses on schedule e item amount insurance dollar_figure mortgage interest big_number big_number taxes gardening depreciation expenses big_number total big_number respondent does not dispute that petitioner is entitled to a schedule a deduction of dollar_figure for mortgage interest that she paid to wyndham resort development during the year in issue petitioner maintains that she properly claimed mortgage interest deductions on schedules a and e because she used approximately of the duplex as her personal_residence and of the duplex as a rental property vi tax_return preparation alan forrester an attorney and a certified_public_accountant prepared petitioner’s tax_return for petitioner testified that mr forrester had prepared and filed her tax returns since petitioner provided mr forrester with her tax records and trusted him to properly prepare her tax_return she did not review the return for accuracy before it was filed petitioner testified that mr forrester did not return her tax records after filing her return for mr forrester did not testify at trial vii ms hileman’s bankruptcy proceedings on date ms hileman filed a chapter bankruptcy petition including various schedules described below with the u s bankruptcy court for the central district of california bankruptcy court ms hileman identified the duplex as her home address in the bankruptcy petition she reported on schedule a - real_property that she owned an equitable interest in the duplex that the property’s fair_market_value was dollar_figure and that the property was subject_to secured claims totaling dollar_figure on schedule b - personal_property ms hileman reported that she owned furniture at the duplex worth dollar_figure on schedule c - property claimed as exempt she claimed that the duplex and the furniture were exempt from inclusion in property of the bankruptcy_estate pursuant to u s c sec_522 on schedule d - creditors holding secured claims she reported that indymac and wells fargo held mortgages on the duplex on schedule i - current income of individual debtor s she reported receiving dollar_figure of monthly income from real_property and on schedule j - current expenditures of individual debtor s she reported monthly rent or mortgage payments of dollar_figure the bankruptcy court dismissed petitioner’s case in date after conducting a confirmation hearing ms hileman filed second and third bankruptcy petitions on date and date respectively the latter petitions were similar in all material respects to her original bankruptcy petition described above in the bankruptcy court awarded ms hileman damages when one west bank attempted to foreclose the mortgage on the duplex while her chapter payment plan remained in effect on schedule h - codebtors ms hileman did not identify petitioner or any other person or entity that might be liable on the debts to indymac and wells fargo we infer that the rental income and mortgage payments that ms hileman reported are attributable to the duplex--the only real_estate asset listed in her bankruptcy petition we take judicial_notice that indymac was acquired by one west bank in viii notice_of_deficiency respondent issued petitioner a notice_of_deficiency disallowing dollar_figure of the dollar_figure deduction for mortgage interest that she claimed on schedule a and the dollar_figure deduction rental real_estate loss that she claimed on schedule e respondent determined that petitioner failed to show that the duplex was used as a rental property or that she was otherwise entitled to the disallowed deductions ix petition for redetermination petitioner alleged in her petition that she received a form_1098 mortgage interest statement issued to ms hileman reporting mortgage interest payments of dollar_figure for that ms hileman did not claim a deduction for mortgage interest on her federal_income_tax return for and inasmuch as she is the equitable owner of the duplex the deductions that she claimed on schedules a and e should be allowed discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a welch v helvering petitioner did not produce the form_1098 at trial nor did she provide a copy of ms hileman’s tax_return u s tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden does not shift to respondent under sec_7491 see 116_tc_438 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i mortgage interest_deduction sec_163 provides the general_rule that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest interest_paid on a mortgage secured_by a qualified_residence is excluded from the definition of personal_interest and is therefore deductible see sec_163 and to meet the requirements of sec_163 the mortgage must be the obligation of the taxpayer claiming the deduction not the obligation of another 604_f2d_34 9th cir aff’g tcmemo_1976_ 74_tc_1266 however sec_1_163-1 income_tax regs provides in relevant part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness we have disallowed a deduction for mortgage interest where the taxpayer is unable to establish legal equitable or beneficial_ownership of mortgaged property see daya v commissioner tcmemo_2000_360 song v commissioner tcmemo_1995_446 the parties agree that ms hileman was the responsible_party on the first and second mortgages and there is no evidence that anyone other than ms hileman was financially responsible for the wells fargo mortgage likewise the objective evidence in the record including the deed_of_trust ms hileman granted to wells fargo and the various schedules she filed with the bankruptcy court point to ms hileman as the holder of legal_title to the property therefore to be entitled to claim a deduction for mortgage interest petitioner must show that she is a beneficial or equitable owner of the duplex see daya v commissioner tcmemo_2000_360 trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 state law determines the nature of property rights and federal_law determines the tax consequences of those rights 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir cal evid code sec_662 west provides that t he owner of the legal_title to property is presumed to be the owner of the full beneficial title this presumption may be rebutted only by clear_and_convincing proof see puentes v commissioner tcmemo_2013_ at a taxpayer becomes the equitable owner of property when he or she assumes the benefits_and_burdens_of_ownership see 68_tc_115 blanche v commissioner tcmemo_2001_63 although petitioner contends that she held an equitable ownership_interest in the duplex we conclude otherwise the record shows that petitioner made a few sporadic mortgage payments over the course of several years there is no objective evidence however that ms hileman the legal owner of the duplex entered into an agreement vesting petitioner with any ownership_interest in the property there is no evidence that petitioner had any duty or obligation to maintain or insure the property or that she was responsible for real_estate_taxes to the contrary ms hileman steadfastly maintained in numerous bankruptcy filings that she resided in and owned the duplex she also exercised her rights under federal bankruptcy law to protect the property from foreclosure against this backdrop we are left doubting petitioner’s story and troubled that she did not this case is readily distinguishable from cases in which we have held that a taxpayer was entitled to a deduction for mortgage interest even though a family_member secured the mortgage as an accommodation because the taxpayer exclusively had and was intended to have the benefits_and_burdens_of_ownership see trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 call ms hileman as a witness at trial to explain the stark discrepancies in her trial testimony and the objective evidence in the record considering all the circumstances we conclude that petitioner was not an equitable owner of the duplex during and we sustain respondent’s determination disallowing so much of the mortgage interest_deduction as petitioner claimed on schedule a in respect of the duplex ii rental real_estate loss petitioner claimed a deduction for a rental real_estate loss of dollar_figure--an amount derived from expenses totaling dollar_figure that she attributed to the duplex including insurance charges of dollar_figure mortgage interest of dollar_figure taxes of dollar_figure gardening expenses of dollar_figure and depreciation expenses of dollar_figure as previously discussed ms hileman was the legal owner of the duplex and she informed the bankruptcy court that she received rental income in respect of the property during there is no objective evidence that ms hileman entered into any agreement to permit petitioner to lease any part of the property at any time although petitioner produced lease agreements indicating that she had acted as lessor in respect of the duplex at various times before and after she admitted that she did not have a tenant during short of engaging in a detailed analysis of the passive_loss_rules prescribed in sec_469 sec_11 we simply note that consistent with petitioner’s admission that she did not rent out the property during she was not engaged in a rental_activity and is not entitled to claim a deduction for a rental real_estate loss under the provisions of sec_469 see sec_1_469-1t ii a temporary income_tax regs fed reg date see also hoskins v commissioner tcmemo_2013_36 at equally important petitioner failed to provide the court with persuasive evidence that she was liable for and in fact paid the expenses in question consistent with the foregoing we sustain respondent’s determination disallowing the deduction petitioner claimed for a rental real_estate loss of dollar_figure iii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or sec_469 generally disallows passive_activity_losses and credits although rental_activity is generally treated as a passive_activity regardless of whether the taxpayer materially participates see sec_469 the code provides exceptions and special rules for taxpayers engaged in rental_real_estate_activities see sec_469 i intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent discharged his burden of production under sec_7491 by showing that petitioner failed to keep adequate_records and properly substantiate her claimed expenses see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing reliance on professional advice see id however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a taxpayer asserting reliance on professional advice must prove that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided the adviser necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir as a defense to the penalty petitioner bears the burden of proving that she acted with reasonable_cause and in good_faith see higbee v commissioner t c pincite petitioner relied on mr forrester a certified_public_accountant and an attorney who had prepared her tax returns in previous years to prepare a complete and correct return for the year in issue however the record shows that mr forrester did not review the return with petitioner nor did she review the return on her own taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir moreover the record does not reflect whether petitioner provided mr forrester with necessary and accurate information petitioner did not call mr forrester to testify at trial in sum we are unable to conclude that petitioner acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
